DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          CLINTON BURNS, III
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-3657

                           [February 15, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; William W. Haury, Jr,
Judge; L.T. Case No. 91-18024 CF10A.

  Clinton Burns, III, Estill, SC, pro se.

  No response required for appellee.

PER CURIAM.

  Affirmed.

GROSS, LEVINE and KUNTZ, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.